Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/080,087 filed on August 27, 2018.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
Preliminary amendments to specification, abstract and claims were filed on June August 27, 2018. Claims 1-17 and 19-21 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the subject matter of the claim must be directed to one of the four subject matter categories. If it is not, 
i. 	Process – an act, or a series of acts or steps. 
ii. 	Machine – a concrete thing, consisting of parts, or of certain devices and combination of devices.
iii. 	Manufacture – an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by handlabor or by machinery. 
iv. 	Composition of matter – all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.

See MPEP 2106.03(I).
Applicant is advised to amend the claim/s so that the claim/s is/are directed to a form of non-transitory computer-readable tangible media having instructions stored thereon that when executed on a processor, cause the processor to …
	Allowable Subject Matter
Claims 1-16 and 19-21 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited) including, alone or in combination with one another or other fail to disclose limitations of independent claims 1 and 9. Claims 1-8 and 19-20 depend from claim 1 and claims 10-16 and 21 depend from claim 9. Therefore, claims 1-16 and 19-21 are considered to be allowable over prior art of record.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Chono et al., US 2014/0286398 A1, discloses image quantization parameter encoding and decoding device and method.
Chono, WO 2014/002399 A1, discloses video quantization parameter encoding and decoding device and method.
Novoltny, US 2015/0049805 A1, discloses coding unit quantization parameters in video coding.
Wang et al., KR 2014/0119432 A1, discloses method and system for structural similarity based rate-distortion optimization.
Senda et al., KR 2013-0135357 A, discloses method and system for coding and decoding video quantization parameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/
Primary Examiner, Art Unit 2485